880 N.E.2d 181 (2008)
PEOPLE State of Illinois, petitioner,
v.
Kevin BAILEY, respondent.
No. 105409.
Supreme Court of Illinois.
January 30, 2008.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Bailey, case No. 1-05-2205 (5/30/07). The appellate court is directed to reconsider its judgment in light of People v. O'Connell, 227 Ill. 2d 31, 316 Ill. Dec. 248, 879 N.E.2d 315 (2007) to determine if a different result is warranted.